                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

HEATHER R.,1

                  Plaintiff,                                                       Civ. No. 3:18-cv-01149-MC

         v.                                                                        OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Heather R. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for supplemental

security income (“SSI”) under Title II of the Social Security Act. This Court has jurisdiction

under 42 U.S.C. §§ 405(g) and 1383(c)(3).

         Plaintiff alleges that the Administrative Law Judge (“ALJ”) erred by: (1) finding that

Plaintiff’s mental impairments did not meet certain listings; (2) failing to credit Plaintiff’s

testimony; (3) failing to incorporate Dr. Molly McKenna’s, Ph.D., recommendations; (4) failing

to credit lay witness statements; (5) crafting Plaintiff’s residual functional capacity (“RFC”).

Pl.’s Br. 15–33, ECF No. 10. Because there is substantial evidence in the record to support the

ALJ’s findings and any errors are harmless, the Commissioner’s decision is AFFIRMED.



1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case and any immediate family members of that party.

1 – OPINION AND ORDER
                     PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiff applied for SSI on March 25, 2009, alleging disability since June 1, 2005. Tr. 21,

143–49. Her claim was denied initially and upon reconsideration. Tr. 21, 93–95. Plaintiff timely

requested a hearing before an ALJ and appeared before the Honorable Rudolph Murgo on

August 6, 2010. Tr. 96, 828–75. ALJ Murgo denied Plaintiff’s claim by a written decision dated

September 3, 2010. Tr. 18–30. Plaintiff sought review from the Appeals Council and was denied

on December 22, 2011, rendering the ALJ’s decision final. Tr. 1–6.

       Plaintiff sought judicial review in this Court in civil case number 3:12-cv-00342-MA.

Pl.’s Br. 1. The Court affirmed the ALJ’s decision on April 24, 2013. Tr. 599. Plaintiff appealed

this Court’s decision to the U.S. Court of Appeals for the Ninth Circuit, which remanded for

additional proceedings. Tr. 600, 574–95. Plaintiff appeared before ALJ Murgo again on October

13, 2016 and August 24, 2017. Tr. 451–81, 432–50. ALJ Murgo denied Plaintiff’s claim again

by a written decision dated October 20, 2017. Tr. 406–31. The Appeals Council declined to

assume jurisdiction on May 11, 2018, rendering the ALJ’s decision on remand final. Tr. 399–

405. Plaintiff now seeks judicial review of the ALJ’s decision on remand.

       Plaintiff was 18 years old at the time of her alleged disability onset and 31 at the time of

her last hearing. See tr. 28, 143, 450. Plaintiff completed high school and has engaged in past

relevant work as a cashier at a fast food restaurant, gas station attendant, and landscaper. Tr. 29,

421, 834, 838, 1185. Plaintiff alleges disability due to social phobia, fibromyalgia, and

developmental, cognitive, and major depressive disorders. Pl.’s Br. 2.




2 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if it is based on proper

legal standards and the legal findings are supported by substantial evidence in the record. See 42

U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the

administrative record as a whole, weighing both the evidence that supports and detracts from the

ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing Martinez v.

Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably support either

affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for that of the

Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014)

(quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration uses a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s RFC, age, education, and work experience. 20



3 – OPINION AND ORDER
C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to meet this burden, then the claimant is

considered disabled. Id.

I. Plaintiff’s Mental Impairments

        Plaintiff argues that the ALJ erred by finding that Plaintiff’s mental impairments did not

equal listings 12.04 for depressive, bipolar, and related disorders or listing 12.06 for anxiety and

obsessive-compulsive disorders. Pl.’s Br. 15–25. These listings describe impairments that are

severe enough to be per se disabling. See Tackett, 180 F.3d at 1099. The plaintiff has the burden

of proving that her impairments meet all the specified medical criteria. Sullivan v. Zebley, 493

U.S. 521, 530 (1990). If a claimant's impairment matches or is equivalent to a listed impairment,

she is presumed unable to work and is awarded benefits without a determination of whether she

can actually perform prior work or other work. Id. at 532. “Listed impairments are purposefully

set at a high level of severity because ‘the listings were designed to operate as a presumption of

disability that makes further inquiry unnecessary.’” Kennedy v. Colvin, 738 F.3d 1172, 1176 (9th

Cir. 2013) (citing Sullivan, 493 U.S. at 532).

        To meet listing 12.04 or 12.06, an individual must satisfy the listing’s paragraph A and B

or A and C criteria. 20 C.F.R. Part 404, Subpt. P., App. 1, §§ 12.04 and 12.06.2 Plaintiff argues

that her combined impairments equal paragraphs A and C of each 12.04 and 12.06. Pl.’s Br. 19.

To meet either listing’s paragraph C criteria, an individual’s mental disorder must be “serious

and persistent,” meaning medically documented over a period of at least two years, and there

must be evidence of:


2
  This Court reviews final agency decisions using the rules in effect at the time the agency issued the decision.
Revised Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66,138, n.1 (September 26, 2016). Because
the ALJ’s decision was issued on October 20, 2017, this Court reviews the ALJ’s decision using the criteria that was
in effect from August 22, 2017 to March 23, 2018. See tr. 422.

4 – OPINION AND ORDER
       1. Medical treatment, mental health therapy, psychosocial support(s), or a highly structured
       setting(s) that is ongoing and that diminishes the symptoms and signs of your mental
       disorder (see 12.00G2b); and

       2. Marginal adjustment, that is, you have minimal capacity to adapt to changes in your
       environment or to demands that are not already part of your daily life (see 12.00G2c).

§§ 12.04(C) and 12.06(C). Here, the ALJ found that Plaintiff’s mental impairments do not meet

the paragraph C criteria because the medical evidence in the record does not indicate “marginal

adjustment.” Tr. 414; see §§ 12.04(C)(2) and 12.06(C)(2). The ALJ also found that Dr. Nancy

M. Tarrand’s, M.D., opinion that Plaintiff’s impairments equaled the paragraph C criteria was

inconsistent with Plaintiff’s ability to live outside a highly structured setting, apply for a job, and

interact appropriately with consultative examiners and investigators. Tr. 420; see tr. 1338–40.

       Dr. Tarrand testified that Plaintiff’s combined impairments equaled the paragraph C

criteria and she would likely decompensate in a competitive work environment or lose her job

for making mistakes in judgment. Tr. 439, 442–43. “To reject an uncontradicted opinion of a

treating or examining doctor, an ALJ must state clear and convincing reasons that are supported

by substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citation

omitted). “If a treating or examining doctor’s opinion is contradicted by another doctor’s

opinion, an ALJ may only reject it by providing specific and legitimate reasons that are

supported by substantial evidence.” Id. When evaluating conflicting medical opinions, an ALJ

need not accept a brief, conclusory, or inadequately supported opinion. Id. Dr. Tarrand’s opinion

is contradicted by that of interviewing physician Dr. Kim Goodale, Psy.D. See tr. 1182–90. Dr.

Goodale opined that Plaintiff had some paragraph A traits, worked best in very small social

environments or independently with limited contact with others, and could perform most

sedentary to light tasks with pacing. Id. Therefore, the ALJ needed to provide specific and

5 – OPINION AND ORDER
legitimate reasons supported by substantial evidence to properly reject Dr. Tarrand’s opinion.

See Bayliss, 427 F.3d at 1216 (citation omitted). The ALJ did so here.

       An ALJ must weigh the following factors when considering medical opinions: (1)

whether the source has an examining relationship with claimant; (2) whether the source has a

treatment relationship with claimant; (3) supportability (as shown by relevant evidence and

explanation); (4) consistency with the record as a whole; (5) specialization; and (6) other factors,

including the source’s familiarity with other information in the record. 20 C.F.R. §

404.1527(c)(1)–(6).

       Dr. Tarrand never examined or treated Plaintiff, though she specialized in clinical

psychology. See tr. 434, 1190. Regarding consistency, Plaintiff’s ability to live outside a highly

structured setting does not contradict Dr. Tarrand’s opinion. The “highly structured setting(s)”

criteria is one of four paragraph C(1) factors and does not have to be met. See §§ 12.04(C)(1) and

12.06(C)(1) (requiring that Plaintiff relied, on an ongoing basis, on “medical treatment, mental

health therapy, psychosocial support(s), or a highly structured setting(s), to diminish the

symptoms and signs of [her] mental disorder” (emphasis added)). Plaintiff’s ability to apply for a

job and interact appropriately with others pertains to paragraph B and has no bearing on Dr.

Tarrand’s opinion regarding paragraph C. Plaintiff does not, however, dispute the ALJ’s finding

that Plaintiff fails to meet paragraph C’s “marginal adjustment” criteria. Indeed, Dr. Tarrand

found that Plaintif has a moderate ability to adapt or manage herself. Tr. 438–39.

       Plaintiff argues that Dr. Tarrand opined that Plaintiff’s combined impairments equaled

listings 12.04(A) and (C) and 12.06(A) and (C). Pl.’s Br. 17, 19; see tr. 439. Plaintiff does not

argue that a single impairment met or equaled a listing or that her combined impairments met a



6 – OPINION AND ORDER
listing. Id. The evidence the ALJ cited, however, shows that the record as a whole indicates a

higher level of functioning than Dr. Tarrand suggested. See tr. 414, 420. Plaintiff also argues that

Dr. Tarrand is the only medical professional of record who considered the revised regulatory

criteria. Pl.’s Br. 19. It is unclear which criteria Dr. Tarrand considered, but she testified that

Plaintiff met the paragraph C criteria because Plaintiff was “at high risk for decompensating in a

regular kind of work environment.” See tr. 442. Only the old regulations refer to

decompensation. Compare § 12.04(C)(1)–(2) (effective September 29, 2016 to January 16, 2017)

with § 12.04(C) (effective August 22, 2017 to March 13, 2018). Regardless, Plaintiff fails to

point to any significant differences between the old and new criteria. Finally, Plaintiff argues that

the ALJ’s reliance on the state agency consultants’ opinions was misplaced because they did not

review the evidence in the record after 2009 and used the old criteria. Pl.’s Br. 16, 19–20 (citing

tr. 289–309, 420–21). Again, Plaintiff fails to point to any significant differences between the

regulations and cites no substantial evidence from after 2009.

        The ALJ reasonably concluded that Plaintiff’s mental impairments did not meet or equal

listings 12.04 and 12.06.

II. Plaintiff’s Credibility

        An ALJ must consider a claimant’s symptom testimony, including statements regarding

pain and workplace limitations. See 20 CFR §§ 404.1529(a), 416.929(a). When there is objective

medical evidence in the record of an underlying impairment that could reasonably be expected to

produce the pain or symptoms alleged and there is no affirmative evidence of malingering, the

ALJ must provide clear and convincing reasons for discrediting the claimant’s testimony.

Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter v.



7 – OPINION AND ORDER
Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The ALJ is not “required to believe every allegation

of disabling pain, or else disability benefits would be available for the asking, a result plainly

contrary to 42 U.S.C. § 423(d)(5)(A).” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

(quoting Fair, 885 F.2d at 603). The ALJ “may consider a range of factors in assessing

credibility.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). These factors can include

“ordinary techniques of credibility evaluation,” id., as well as:

       (1) whether the claimant engages in daily activities inconsistent with the alleged
       symptoms; (2) whether the claimant takes medication or undergoes other treatment
       for the symptoms; (3) whether the claimant fails to follow, without adequate
       explanation, a prescribed course of treatment; and (4) whether the alleged
       symptoms are consistent with the medical evidence.

Lingenfelter, 504 F.3d at 1040. It is proper for the ALJ to consider the objective medical

evidence in making a credibility determination. 20 C.F.R. §§ 404.1529(c)(2); 416.929(c)(2).

However, an ALJ may not make a negative credibility finding “solely because” the claimant’s

symptom testimony “is not substantiated affirmatively by objective medical evidence.” Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006). The Ninth Circuit has upheld negative

credibility findings, however, when the claimant’s statements at the hearing “do not comport

with objective evidence in her medical record.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d

1219, 1227 (9th Cir. 2009). “If the ALJ’s credibility finding is supported by substantial evidence

in the record,” this Court “may not engage in second-guessing,” Thomas v. Barnhart, 278 F.3d

947, 959 (9th Cir. 2002) (citation omitted), and “must uphold the ALJ’s decision where the

evidence is susceptible to more than one rational interpretation,” Andrews v. Shalala, 53 F.3d

1035, 1039–40 (9th Cir. 1995) (citation omitted).




8 – OPINION AND ORDER
       Here, the ALJ found that Plaintiff’s “statements concerning the intensity, persistence, and

limiting effects of [her] symptoms [were] not entirely consistent with the medical evidence and

other evidence in the record.” Tr. 416. In August 2010, Plaintiff testified that she took her

daughter to the Rose Garden and the zoo, cooked, and drew pictures. Tr. 840, 847. She dressed

herself, shopped, did laundry, and vacuumed. Tr. 847–48. She helped her daughter get ready for

school, made breakfast, and usually rested due to stomach pain. Tr. 849. Then she took her

daughter to the bus stop, went back to sleep, and did chores. Id. She took care of her cats, turtle,

crickets, and frogs. Tr. 841. She played video games (though she had to restart when

interrupted), watched videos, and tried to read but could not focus. Id. 861–62.

       Plaintiff lost custody of her daughter for one year but regained it. Tr. 856. She took

Prozac during that time. Id. As of her hearing, she only took codeine with acetaminophen for

fibromyalgia and a sleep aid as needed. Tr. 843, 847, 852. She had random pain, mostly in her

shoulders, neck, and back, including during her testimony. Tr. 853, 847. Most of the time her

pain was five or six out of 10 but reached eight, nine, or 10 other times. Id. Her pain lasted for

two days to one week and affected her functioning three to six days per month on average. Tr.

853–54. Sometimes she got lightheaded and her legs hurt. Tr. 846. She had appetite problems

and nausea. Tr. 847. Her pain increased with hot and cold weather. Tr. 858. Heat caused her

migraines and fatigue. Id. Fatigue could be a significant part of what prevented her from

working. Tr. 858–59. She lost her gas station job for accidentally selling alcohol to a minor. Tr.

838. She also lost her fast food job because she did not get along with her coworkers. Tr. 859–

60. She did not talk to others much at work because she wanted to do a good job. Tr. 860. She

sometimes had difficulty being around others and got nervous, anxious, and overwhelmed in



9 – OPINION AND ORDER
certain settings, such as on the bus and in stores. Tr. 854–55. Sometimes she went to the store

and left without buying anything. Tr. 855. She had a hard time talking to people about most

subjects. Tr. 857. She went to therapy, which made her feel more positive. Tr. 844, 861.

       In October 2016, Plaintiff testified that she had been married for one year and

homeschooled her daughter. Tr. 457–58. Plaintiff had been volunteering at a museum for more

than one year. Tr. 462–63. She volunteered two days per week for four to six hours per day. Tr.

462–63, 469, 471–72. She used to volunteer at a grade school. Tr. 465. She took aspirin but no

other medications. Tr. 465. She had not been to the doctor many times in the last four years, only

saw a chiropractor, and stopped going to counseling because her counselor said she could not

benefit from it. Tr. 465–66. She could walk for five minutes and sit in a chair for 30 minutes. Tr.

466–67. Sometimes she had to sit down at the museum because of her fibromyalgia pain. Tr.

472. She did some household chores, but her husband cooked, shopped, did laundry, and helped

teach her daughter. Tr. 469. She made friends with her neighbor and people at the museum but

had a hard time maintaining friendships because of her fatigue. Tr. 467, 475. She became

overwhelmed around large groups of people and when asked to do something she was unable to

do and broke down or became overwhelmed and angry. Tr. 474, 478–49.

       The ALJ found that the medical evidence in the record showed a much greater level of

mental functionality than Plaintiff alleged. Tr. 416. For example, Plaintiff cared for her daughter.

Tr. 416 (citing tr. 1011); see also tr. 469. She repeatedly rejected medication and counseling and

failed to cooperate with treatment, showing little interest unless she wanted something. Tr. 416–

17 (citing tr. 234–44, 246–60, 282–88, 330–98, 984–1032, 1036, 1047, 1060, 1152, 1199, 1206,

1292, 1318, 1322). In August 2004, she said her therapy goal was to regain custody of her



10 – OPINION AND ORDER
daughter. Tr. 234. In August 2009, she said past counseling had not helped but she was seeking

treatment to work on her relationships and gain documentation for her disability claim. Tr. 989.

One physician described her as “not willing to do any thing [sic] to get better.” Tr. 1322. “[The

Ninth Circuit has] long held that, in assessing a claimant’s credibility, the ALJ may properly rely

on unexplained or inadequately explained failure to seek treatment or to follow a prescribed

course of treatment.” Molina, 674 F.3d at 1113 (quoting Tommasetti v. Astrue, 533 F.3d 1035,

1039 (9th Cir.)) (internal quotation marks omitted). Here, Plaintiff points to no legitimate reason

for failing to follow the recommended course of treatment. See tr. 246 (reporting that she did not

want to continue taking Prozac after having taken it for two months), 285–86 (reporting that she

had “emotional flattening” with Prozac), 1199 (reporting that she was not taking her

antidepressant because she did not want to and considered her mood stable). Additionally,

Plaintiff’s roommate said Plaintiff saw no reason to want to work. Tr. 189.

       Plaintiff argues that, according to Dr. Tarrand, Plaintiff’s mental impairments contribute

to her difficulties with medication and therapy. Pl.’s Br. 23–24 (citing tr. 436). Dr. Tarrand

testified that Plaintiff’s odd behavior and beliefs would affect her in the workplace, not that they

would limit her ability to follow a prescribed course of treatment. See tr. 436. Moreover, Plaintiff

attended therapy sessions, took medication, and completed a drug treatment program when she

wanted to regain custody of her daughter. Tr. 234, 246. This demonstrates that she is capable of

following a treatment plan. Plaintiff also argues that the ALJ failed to consider the medications’

side effects and Plaintiff’s belief that they were ineffective. Pl.’s Br. 24. Yet Plaintiff reported

improvement with Cymbalta and denied side effects. Tr. 1369, 1375. Likewise, she only took

Prozac for two months and reported “emotional flattening.” Tr. 285–86.



11 – OPINION AND ORDER
       The ALJ found significant inconsistencies between Plaintiff’s testimony and the

Cooperative Disability Investigations Unit investigation in December 2016. Tr. 417. A witness

said that Plaintiff was friendly, polite, and able to get along with others. Tr. 417 (citing tr. 1338).

The witness never noticed Plaintiff having any issues getting around or heard her mention any

health problems and said that she appeared healthy. Id. The investigator said that Plaintiff was

not fatigued after climbing the 26 stairs to her apartment and answered questions for half an hour

while standing without complaining of fatigue or other issues. Tr. 417 (citing tr. 1338–39).

Plaintiff maintained focus and smiled appropriately more than once. Id. The investigator noted

no odd behaviors, anxiety, or depression. Tr. 417 (citing tr. 1339). Plaintiff stated on her

disability application that she quit her gas station job due to her condition but told the

investigator she got bored and did not like it. Tr. 417; see tr. 838, 1340. Yet she testified that she

lost her gas station job because she accidentally sold alcohol to a minor. Tr. 838. She also

testified that she lost her fast food job because she did not get a long with her coworkers but told

the investigator she could no longer work there because it closed. Tr. 859–60, 1339–40.

Additionally, Plaintiff applied for a job at the Dollar Tree. Tr. 417 (citing tr. 1340).

       The ALJ also found that Plaintiff’s daily activities were inconsistent with Plaintiff’s

allegations of disabling symptoms and limitations. Tr. 417. A claimant’s daily activities may be

grounds for an adverse credibility finding if she “is able to spend a substantial part of [her] day

engaged in pursuits involving the performance of physical functions that are transferable to a

work setting.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Fair, 885 F.2d at 603);

see also Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). “Even where those activities

suggest some difficulty functioning, they may be grounds for discrediting the claimant’s



12 – OPINION AND ORDER
testimony to the extent that they contradict claims of a totally debilitating impairment.” Molina,

674 F.3d at 1113 (citing Turner v. Comm’r of Sec. Sec., 613 F.3d 1217, 1225 (9th Cir. 2010)).

Here, the ALJ found that Plaintiff took public transportation and did chores (including laundry,

cleaning counters, doing dishes, vacuuming, watering plants, yardwork, and caring for her pets

and daughter). Tr. 417 (citing tr. 1186, 1369). She was married, homeschooled her daughter, and

volunteered two days per week. Tr. 417 (citing tr. 457–58, 462–63). In March 2015, she said she

was unable to work because she had other responsibilities, such as childcare, pet care, and

household chores. Tr. 417 (citing tr. 1199). In November 2014, she said she was unable to work

due to her tiredness and need to care for her daughter. Tr. 417 (citing tr. 1203).

       Substantial evidence exists in the record to support the ALJ’s finding that Plaintiff was

not entirely credible. Therefore, the ALJ did not err in discounting Plaintiff’s credibility.

III. Dr. McKenna’s Medical Opinion

       Plaintiff argues that the ALJ improperly failed to incorporate Dr. Molly McKenna’s,

Ph.D., recommendation that Plaintiff needed various vocational accommodations. Pl.’s Br. 25–

27; see tr. 269, 981. Plaintiff argues that Dr. McKenna’s opinion demonstrates that Plaintiff

requires accommodation to work and is, therefore, disabled. Pl.’s Br. 27 (citing Cleveland v.

Policy Mgmt. Sys. Corp., 526 U.S. 795, 803 (1999) (explaining that, when determining whether

an individual is disabled, the agency does not consider the possibility of “reasonable

accommodation.”)). On appeal, the Ninth Circuit held that the RFC adequately incorporated Dr.

McKenna’s opinion despite Dr. McKenna’s treatment recommendations. Rounds v. Comm'r Soc.

Sec. Admin., 807 F.3d 996, 1005–06 (9th Cir. 2015). The Ninth Circuit explained that Dr.

McKenna’s formal conclusions appeared in a separate section of her report and “[a]n ALJ may



13 – OPINION AND ORDER
rationally rely on specific imperatives regarding a claimant's limitations, rather than

recommendations.” Id. (citing Carmickle, 533 F.3d at 1165). The ALJ properly did so here.

IV. Lay Witness Statements

       Plaintiff argues that the ALJ failed to discuss eight lay witness statements. Pl.’s Br. 27–

29. Generally, “[l]ay testimony as to a claimant’s symptoms is competent evidence that an ALJ

must take into account, unless he or she expressly determines to disregard such testimony and

gives reasons germane to each witness for doing so.” Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.

2001) (citation omitted); see also Merrill ex rel. Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir.

2000) (“[A]n ALJ . . . must give full consideration to the testimony of friends and family

members.” (citation omitted)). The ALJ’s reasons for rejecting lay testimony must be germane

and specific. Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009) (citing Stout v. Comm’r, Soc.

Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006)). An ALJ’s failure to articulate such a germane

reason is nonetheless harmless if the “testimony does not describe any limitations not already

described by the claimant, and the ALJ's well-supported reasons for rejecting the claimant's

testimony apply equally well to the lay witness testimony.” Molina, 674 F.3d at 1117.

       Here, the ALJ found that Plaintiff’s roommate’s—Gavin L.’s—statements were generally

consistent with Plaintiff’s statements but did not alter the RFC. Tr. 416. The ALJ did not discuss

any other lay witness statements. The Ninth Circuit upheld the ALJ’s previous findings regarding

lay witness testimony. Rounds, 807 F.3d at 1007. The Ninth Circuit held that the ALJ’s failure to

consider Oregon State employee Gary Davidson’s statement was harmless because he was an a-

typical lay witness, his comments were conclusory, and his testimony regarding Plaintiff’s

memory problems was accounted for because the RFC limited Plaintiff to one- to two-step tasks.



14 – OPINION AND ORDER
Id. The Ninth Circuit did not instruct the ALJ to reweigh or evaluate additional lay witness

testimony on remand. See id.

       The ALJ’s failure to consider the remaining lay witness testimony is, as above, harmless

error. The lay witnesses did not describe any limitations that Plaintiff had not already alleged.

Compare tr. 910–17, 938–39, 940–41, 951–54, 960–63 with tr. 445–80, 837–62. The ALJ’s

reasons for discounting Plaintiff’s testimony, therefore, “apply equally well to the lay witness

testimony,” Molina, 674 F.3d at 1117; see also id. at 1122 (finding that an ALJ’s failure to

provide germane reasons to reject lay witness testimony is harmless error when the rejected

testimony describes the same or less extensive limitations as properly discredited Plaintiff

testimony.). The error was harmless.

V. The ALJ’s RFC Finding

       Plaintiff argues that the ALJ erred by failing to account for Plaintiff’s moderate

limitations in concentration, persistence, and pace in determining the RFC. Pl.’s Br. 29–33. In

formulating an RFC, the ALJ must consider all medically determinable impairments, including

those that are not “severe,” and evaluate “all of the relevant medical and other evidence,”

including the claimant’s testimony. Id.; SSR 96-8p, 1996 WL 374184. In determining a

claimant’s RFC, the ALJ is responsible for resolving conflicts in the medical testimony and

translating the claimant’s impairments into concrete functional limitations in the RFC. Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Only limitations supported by

substantial evidence must be incorporated into the RFC and, by extension, the dispositive

hypothetical question posed to the vocational expert. Osenbrock v. Apfel, 240 F.3d 1157, 1163–

65 (9th Cir. 2001). Here, the ALJ found that Plaintiff had the RFC to perform medium work but



15 – OPINION AND ORDER
was “limited to simple routine tasks [] consistent with work at the SVP 2 level with GED levels

not to exceed 2/2/2” and could have no public contact, only occasional superficial coworker

contact, and no teamwork. Tr. 414. The ALJ gave great weight to state agency psychological

consultant Joshua Boyd’s, PsyD, opinion. Tr. 421. Dr. Boyd found that Plaintiff had moderate

limitations in concentration, persistence, and pace but concluded that she would not be

significantly limited when performing simple tasks. Tr. 299, 305.

       The ALJ’s RFC finding is supported by substantial evidence in the record.

                                        CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.



IT IS SO ORDERED.



       DATED this _21st_ day of November, 2019.


                                             s/ Michael J. McShane
                                             Michael J. McShane
                                             United States District Judge




16 – OPINION AND ORDER
